USCA11 Case: 21-12770     Date Filed: 06/27/2022       Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-12770
                   Non-Argument Calendar
                  ____________________

RIZWAN AHMED,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A216-273-526
                   ____________________
USCA11 Case: 21-12770        Date Filed: 06/27/2022     Page: 2 of 12




2                       Opinion of the Court                21-12770


Before JORDAN, NEWSOM, and HULL, Circuit Judges.
PER CURIAM:
        Rizwan Ahmed, a native and citizen of Pakistan, seeks
review of the Board of Immigration Appeals’ (“BIA”) final order
that affirmed the immigration judge’s (“IJ”) denial of his application
for asylum and withholding of removal under the Immigration and
Nationality Act (“INA”) and relief under the United Nations
Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment (“CAT”). The IJ determined
that Ahmed was not credible and denied relief. On appeal, Ahmed
challenges the IJ’s adverse credibility finding. After careful review
of the record, we deny Ahmed’s petition.
                   I.     GENERAL PRINCIPLES

       Before reviewing Ahmed’s claims, we set forth the applica-
ble principles for his petition.
               A. Applications for Asylum, Withholding of
                         Removal, and CAT Relief

      An asylum application must show, with specific and credible
evidence, either past persecution or a well-founded fear of future
persecution on account of one of the protected grounds. Forgue v.
U.S. Att’y Gen., 401 F.3d 1282, 1286-87 (11th Cir. 2005).
      Similarly, an applicant for withholding of removal bears the
burden of showing that it is more likely than not that the applicant
USCA11 Case: 21-12770             Date Filed: 06/27/2022         Page: 3 of 12




21-12770                   Opinion of the Court                                3

will be persecuted or tortured because of a protected ground upon
being returned to his or her country. Sepulveda v. U.S. Att’y Gen.,
401 F.3d 1226, 1232 (11th Cir. 2005). Under CAT, the applicant
must show that it is more likely than not that he or she would be
tortured if removed. 8 C.F.R. § 208.16(c).
                         B. Adverse Credibility Findings

        An adverse credibility determination standing alone is
sufficient to support the denial of an asylum application when there
is no other evidence of persecution. Forgue, 401 F.3d at 1287. If,
however, the applicant submits other evidence of persecution, the
IJ must consider this evidence as well. Id.
       To determine whether an applicant’s testimony is credible,
the IJ may consider the totality of the circumstances and all
relevant factors, including: (1) the applicant’s demeanor, candor,
and responsiveness; (2) the plausibility of the applicant’s testimony;
(3) the consistency between the applicant’s oral and written
statements, whenever made; (4) the internal consistency of each
statement; (5) the consistency of the applicant’s statements with
other evidence in the record; and (6) any inaccuracies or falsehoods
in the applicant’s statements. INA § 208(b)(1)(B)(iii), 8 U.S.C.
§ 1158(b)(1)(B)(iii). 1  The inconsistencies, inaccuracies, or


1
  The IJ’s credibility findings for purposes of determining eligibility for with-
holding of removal are also governed by 8 U.S.C. § 1158(b)(1)(B). INA
§ 241(b)(3)(C), 8 U.S.C. § 1231(b)(3)(C).
USCA11 Case: 21-12770       Date Filed: 06/27/2022     Page: 4 of 12




4                      Opinion of the Court                21-12770

falsehoods need not go to the heart of the applicant’s claim. Id.
Further, an applicant’s tenable explanation of the inconsistencies in
his testimony will not necessarily undermine an adverse credibility
determination, especially in light of a lack of corroborating
evidence. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1233 (11th Cir.
2006).
       In making an adverse credibility finding, the IJ “must offer
specific, cogent reasons” for the finding. Forgue, 401 F.3d at 1287.
Once an adverse credibility finding is made, “the burden then shifts
to the alien to show that the IJ’s credibility determination was not
supported by ‘specific, cogent reasons’ or was not based on
substantial evidence.” Chen, 463 F.3d at 1231 (quoting Forgue, 401
F.3d at 1287).
                         C. Standard of Review

       We review factual determinations, which include credibility
determinations, under the substantial evidence test. Ruiz v. U.S.
Att’y Gen., 440 F.3d 1247, 1254-55 (11th Cir. 2006). We must affirm
findings that are “supported by reasonable, substantial, and
probative evidence on the record considered as a whole.” Id.
(quotation marks omitted). We must view the record “in the light
most favorable to the agency’s decision and draw all reasonable
inferences in favor of that decision.” Id. at 1255 (quotation marks
omitted). We will overturn a credibility finding only if the record
compels it. Id. “[T]he mere fact that the record may support a
USCA11 Case: 21-12770            Date Filed: 06/27/2022        Page: 5 of 12




21-12770                  Opinion of the Court                               5

contrary conclusion is not enough to justify a reversal of the
administrative findings.” Id. (quotation marks omitted). 2
                         II.     AHMED’S CLAIMS

       Before the IJ, Ahmed’s claims for relief were based on his
religion. According to Ahmed, while living in his family’s village
in Punjab, Pakistan, his friend “Mati” introduced him to Shiism and
Ahmed was converted from Sunnism to Shiism on July 28, 2017.
As a result, Ahmed’s family, who were devout Sunni Muslims,
locked Ahmed in his room and beat him for seven days to force
him to renounce Shia Islam. When Ahmed refused, on August 5,
2017, his family turned him over to a fundamentalist Sunni
organization, Lashkar-e-Jhangvi (“LeJ”), which imprisoned and
tortured him for two days. Before releasing Ahmed, LeJ members
told him that if he did not convert back to Sunni Islam and join LeJ
within two days, they had his family’s permission to kill him.
       After his release on August 7, 2017, Ahmed, with help from
Mati, fled Pakistan on August 10, 2017 and travelled through South
and Central America and Mexico, before entering the United States
on November 27, 2017. Ahmed claimed he feared he would be
attacked, tortured, and killed by Sunnis or his own family if he
returned to Pakistan.


2
  Because the BIA agreed with the IJ’s credibility finding, we review the deci-
sions of both the BIA and the IJ. Mohammed v. U.S. Att’y Gen., 547 F.3d 1340,
1344 (11th Cir. 2008).
USCA11 Case: 21-12770           Date Filed: 06/27/2022        Page: 6 of 12




6                         Opinion of the Court                     21-12770

       In Ahmed’s case, the IJ gave specific and cogent reasons for
finding Ahmed’s account not credible. 3 The IJ identified
inconsistencies within Ahmed’s hearing testimony about:
(1) whether he worked and how often he traveled to pray at the
Shia Imam Bargah (place of worship) the week before his
conversion; (2) whether he had attended university; (3) his reasons
for acquiring the passport he used to leave Pakistan; and (4) how
he acquired his passport. The IJ also identified inconsistencies
between Ahmed’s hearing testimony and other record evidence
about: (1) whether his family also converted to Shiism and were
kicked out of the village with him or were devout Sunnis who
participated in his abuse in Pakistan; (2) whether his family
supported or opposed LeJ’s use of violence against him; and (3)
whether the Pakistani police would help him if he were attacked.
       Finally, the IJ found implausible Ahmed’s testimony that:
(1) he left his passport, an important identifying document, at his
friend Mati’s house for months before leaving Pakistan; (2) his
passport was taken while he was traveling in the Panamanian
jungle; (3) LeJ posted banners seeking information about Ahmed
using a picture of Ahmed LeJ had taken while he was detained and
being brutally tortured; and (4) in 2019, almost two years after


3
  To the extent that Ahmed’s petition assumes his credibility and argues that
he established his eligibility for asylum, withholding of removal, and CAT re-
lief, we do not consider his arguments because the BIA did not reach these
issues.
USCA11 Case: 21-12770        Date Filed: 06/27/2022      Page: 7 of 12




21-12770                Opinion of the Court                         7

Ahmed fled Pakistan, 30 to 40 of these banners were still posted
throughout his village.
       The IJ denied Ahmed’s application for relief from removal,
and Ahmed appealed to the BIA. The BIA found that the IJ’s
credibility finding was not clearly erroneous, citing the many
“inconsistencies and implausibilities” identified by the IJ.
       All of these reasons for the IJ’s credibility determination find
support in the record. For example, at the removal hearing,
Ahmed testified that after he converted to Shia Islam, his family of
devout Sunnis held and abused him, turned him over to LeJ to
torture him, and gave LeJ permission to kill him if he did not
convert back to Sunni Islam. Yet, in an interview with a border
patrol agent one day after he was caught entering the United States,
Ahmed said that he had entered the United States because he and
his family were “kicked out” of their village “for being Shia
Muslims.”
       The IJ did not ignore Ahmed’s explanation for this
inconsistency—that he had trouble understanding the interpreter
during the border interview because the interpreter was not fluent
in Urdu. Rather, the IJ was not persuaded by this explanation
because Ahmed was able to properly answer all of the other
questions posed to him during the interview. The IJ’s reason for
rejecting Ahmed’s explanation for the inconsistency is supported
by the record. Ahmed’s sworn statement indicates the presence of
an interpreter who provided translation in Urdu and that Ahmed
answered all of the border patrol agent’s questions.
USCA11 Case: 21-12770       Date Filed: 06/27/2022    Page: 8 of 12




8                      Opinion of the Court               21-12770

       A statement from Ahmed’s friend Mati also contradicted
Ahmed’s testimony about his family. Mati’s statement did not
describe any abuse by Ahmed’s family. Instead, according to Mati,
Ahmed’s family merely “encouraged” Ahmed to return to his
previous faith, and, while LeJ “put pressure” on Ahmed’s family,
the “family disagreed with [the] violence against him.”
       Ahmed also submitted a picture of a banner he claimed LeJ
had posted in his village in Pakistan. The banner contained an
announcement by LeJ that Ahmed had joined the Shia Muslims and
offered a reward for information about him. Ahmed said his friend
Mati had taken the picture of the banner in January 2019, when 30
to 40 of them were posted throughout the village.
      The banner included a photograph of Ahmed in a suit,
appearing well-groomed, sitting upright, and looking directly at the
camera. Ahmed first testified that LeJ took this photograph of him
with a cell phone while he was detained in August 2017. When
pressed, however, he suggested LeJ may have obtained the picture
from his family and claimed he could not remember when or
where the photograph was taken.
       The IJ found Ahmed’s testimony about the banners not
credible because Ahmed had said that while he was held by LeJ, he
was severely beaten, tortured with multiple electric shocks and
burns, his shoulder was broken, and he was in very bad physical
condition. Yet, as Ahmed does not dispute, the photograph of him
supposedly taken by LeJ and used on their banner did not show any
signs of injury or duress.
USCA11 Case: 21-12770       Date Filed: 06/27/2022    Page: 9 of 12




21-12770               Opinion of the Court                       9

        In another example, Ahmed testified that the Pakistani
police would not protect him because they supported LeJ. Ahmed
knew this because the LeJ leader who visited him, while he was
being detained and tortured, was accompanied by the police. In
addition, the police had watched while LeJ beheaded another man
in Ahmed’s village for converting to Shia Islam. The IJ discredited
this testimony as inconsistent with a “Police Clearance Certificate”
in the record. The police in Ahmed’s district issued the certificate
to Ahmed, certifying that he had no criminal record. The stated
purpose of the certificate was so that Ahmed could “[p]roceed[] to
the USA.” In other words, the police Ahmed claimed would not
protect him actually helped him by issuing a certificate that could
help him gain admittance to the United States.
       Sometimes, Ahmed’s own hearing testimony was
contradictory or confusing. For instance, Ahmed initially testified
that in the six days before his conversion to Shia Islam, he did not
work and attended prayers at a Shia Imam Bargah once each day
and then prayed at home twice each day. Shortly thereafter,
however, Ahmed testified that he had worked all that week and
that he had not gone to the Imam Bargah every day to pray.
       Also, Ahmed first testified that he attended school through
the tenth grade, never went to college, and worked in Pakistan as
a plumber. Later, however, Ahmed testified that he began talking
to Mati about converting to Shia Islam while they both attended
the Allama Iqbal Open University. When the IJ pointed out this
contradiction, Ahmed said that although the school was called a
USCA11 Case: 21-12770      Date Filed: 06/27/2022    Page: 10 of 12




10                     Opinion of the Court               21-12770

university, it was an online program that enrolled students from
first grade up to the university level and that he had merely
completed the tenth grade through the university.
       Ahmed’s testimony about the passport he used to flee
Pakistan also proved problematic. First, he contradicted himself
about how he obtained the passport. Ahmed initially said he
obtained his passport himself even though he did not need it at the
time. Later, however, Ahmed said that his family obtained his
passport for him because they wanted to send him to work in
Dubai.
        Second, Ahmed offered a convenient explanation for how
he already had his passport when LeJ released him and did not need
to return to the family home. Specifically, Ahmed testified he left
his village the same day he was released and, with Mati’s help, went
directly to Karachi, where he boarded a plane carrying only his
passport. When the IJ asked if Ahmed first had returned home to
get his passport, Ahmed said that Mati already had his passport.
Ahmed explained that, after he obtained his passport in 2015, he
liked to carry it around in his pocket wherever he went. Once, after
showing his passport to Mati, Ahmed mistakenly left it at Mati’s
house, where it remained for eight months. Ahmed claimed that
leaving his passport with Mati was “no big deal” because they were
“good friends” who “share[d] things” and he could get it whenever
he needed it. The IJ found Ahmed’s explanation “that he just
simply left his passport there because he was friends with Mati, and
he didn’t know why he left his passport there” unbelievable.
USCA11 Case: 21-12770      Date Filed: 06/27/2022    Page: 11 of 12




21-12770              Opinion of the Court                      11

       Finally, Ahmed offered a convoluted and improbable story
about losing his passport to explain how it ended up in the custody
of the Department of Homeland Security (“DHS”). Specifically,
Ahmed claimed that while traveling in a jungle in Panama, thieves,
whom he referred to as “mafia,” robbed him of his bags and took
away his passport. Ahmed kept the telephone number of Mati’s
friend in Brazil on the cover of his passport. After taking the
passport, the mafia called this number and offered to return the
passport in exchange for money. Mati’s friend agreed and sent the
mafia money provided by Mati. The mafia sent the passport to
Mati’s friend in Brazil, who then mailed it to Ahmed’s attorney in
the United States. Ahmed acknowledged that DHS now had
custody of the passport and suggested the government “came
across” his passport and “put it in the file.” The IJ found Ahmed’s
account of what happened to his passport “completely
unbelievable on its face.”
        Given the numerous inconsistencies within Ahmed’s
testimony and between his testimony and the other record
evidence, the record does not compel a conclusion that Ahmed
testified credibly. Although Ahmed argues that he provided
plausible explanations for some of the inconsistencies, the IJ was
not required to accept them. In any event, a tenable explanation
does not compel us to overturn the IJ’s credibility finding. See
Chen, 463 F.3d at 1233; see also Lyashchynska v. U.S. Att’y Gen.,
676 F.3d 962, 967 (11th Cir. 2012) (“Where there are two
USCA11 Case: 21-12770      Date Filed: 06/27/2022    Page: 12 of 12




12                    Opinion of the Court                21-12770

permissible views of the evidence, the factfinder’s choice between
them cannot be clearly erroneous.” (quotation marks omitted)).
       Ahmed argues that any inconsistencies and implausible
testimony concerning his passport were not central to his claims
for relief. An adverse credibility finding may be based on any
inconsistencies, regardless of whether they go to the heart of the
applicant’s claim.       See INA § 208(b)(1)(B)(iii), 8 U.S.C.
§ 1158(b)(1)(B). Further, other inconsistencies the IJ identified
were not minor, but related directly to key events of Ahmed’s
religious persecution claims.
      The reasons for discrediting Ahmed are supported by
substantial evidence, and Ahmed does not contend that the other
evidence in the record, absent his discredited testimony, compels a
conclusion that he is eligible for asylum, withholding of removal,
or CAT relief.
      PETITION DENIED.